DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avi Jencmen (Reg. No. 76188) on 4/20/2022 (also see interview summary).

For Claim 10,
10. (currently amended) A control method of analog vector-matrix multiplication circuit, characterized by being applied to the analog vector-matrix multiplication circuit of any one of claims [[1 to 9]] 1-7, and 9, the control method comprising: 
applying the plurality of analog voltage input signals to the gates of all programmable semiconductor devices in the corresponding row through the plurality of analog voltage input ends; 
applying a preset bias voltage to all programmable semiconductor devices in the corresponding column through the plurality of bias voltage input ends; 
obtaining the plurality of analog current output signals through the plurality of analog current output ends corresponding to the plurality of columns of programmable semiconductor devices; 
wherein, if an input signal of the analog vector-matrix multiplication circuit is an analog current input signal, the control method further includes: 
the plurality of analog current input signals are respectively converted into the plurality of analog voltage input signals through a conversion device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant claims an analog vector-matrix multiplication operation circuit, characterized by comprising: a plurality of analog voltage input ends, a programmable semiconductor device array, a plurality of first ends and a plurality of second ends; in the programmable semiconductor device array, gates of all programmable semiconductor devices in each row are connected to the same analog voltage input end, a plurality of rows of the programmable semiconductor devices are correspondingly connected to the plurality of analog voltage input ends, for respectively inputting a column of analog voltage signals V1-Vm at the same time, wherein the gates of all programmable semiconductor devices in each row get one of the analog voltage signals, drains of all programmable semiconductor devices in each column are connected to a same first end, a plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of first ends, sources of all programmable semiconductor devices in each column are connected to a same second end, the plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of second ends, and a threshold voltage of each programmable semiconductor device can be adjusted by dynamically adjusting the threshold voltage of each programmable semiconductor device in advance, a variable equivalent analog weight is stored in each programmable semiconductor device, so as to store an analog data array in the programmable semiconductor device array; wherein, the same first end is a bias voltage input end, and the same second end is an analog current output end; or the same first end is an analog current output end, and the same second end is a bias voltage input end; a current detection output circuit connected to the analog current output end and used to process and output an analog current output signal output by the analog current output end.
The primary reasons of indication for reasons for allowance is the specific limitation in combination of all limitations, such as drain of a plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of first ends and sources of the plurality of columns of programmable semiconductor devices are correspondingly connected to second ends, wherein the first end is a bias voltage and the second end is an analog current output end or vice versa, and a threshold voltage of each programmable semiconductor device can be adjusted by dynamically adjusting the threshold voltage of each programmable semiconductor device in advance.
Mawatari (US – 20070133303)
Mawatari discloses a nonvolatile memory that includes a plurality of floating gate transistors that are structured as an array of transistor, wherein the gate of each row of the transistor is connected to corresponding word lines, and the drain of each column of the transistor is connected to the corresponding bit line, and the source of each column of transistor is connected to ground as shown in figure 1. Mawatari further discloses XDEC for providing input voltages to the selected word lines. However, Mawatari does not explicitly disclose inputting a column of analog voltage V1~Vm at the same time, and a threshold voltage of each programmable semiconductor device can be adjusted by dynamically adjusting the threshold voltage of each programmable semiconductor device in advance.
Gupta (US – 20190205741)
Gupta discloses a system for performing vector matrix multiplication as shown in figure 3, wherein the vector matrix multiplication is performed on the VMM engine that includes a crossbar array of transistors, the gate of the transistors are connected to the write signal and receive the input voltage from voltage converter 512 in a single clock cycle to perform write operation to program the resistance in each memory cell, one end of the transistor is connected to the read signal to perform operation by applying a vector input voltage to each row of the array, and the other end of the transistor is connected to the readout circuit to read the current signal. However, Gupta does not explicitly disclose drain of a plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of first ends and sources of the plurality of columns of programmable semiconductor devices are correspondingly connected to second ends, wherein the first end is a bias voltage and the second end is an analog current output end or vice versa, and a threshold voltage of each programmable semiconductor device can be adjusted by dynamically adjusting the threshold voltage of each programmable semiconductor device in advance.
	Yu – US 20190370639
	Yu discloses an apparatus for performing vector matrix multiplication as shown in figure 2A, Yu discloses a multi layer of crossbar array for the nonvolatile memory to perform VMM operation, each layer include an array of transistor, wherein the gate of each row of the array of transistor is connected to the selection voltage signal and one end of each column of the transistor is connected to the bit line and the other end of each row of transistor is connected to the read voltage signal, However, Yu does not explicitly teach drain of a plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of first ends and sources of the plurality of columns of programmable semiconductor devices are correspondingly connected to second ends, wherein the first end is a bias voltage and the second end is an analog current output end or vice versa, and a threshold voltage of each programmable semiconductor device can be adjusted by dynamically adjusting the threshold voltage of each programmable semiconductor device in advance.
	Therefore, the closest found prior art does not teach the claimed limitations as required in claim 1, thus claims 1-7 and 9-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764


/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182